Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the newly proposed limitation “movement of the entirety of the electronic apparatus within three-dimensional space…” is persuasive.  However, the limitation raises a new issue that would require further consideration.
It is noted that in the absence of the newly proposed limitation, examiner believes that Fuchsberg teaches “based on identifying a second movement of in a direction different from the first movement of the electronic apparatus without depending on touch input via the touch screen.” (see Fuchsberg p 0031, p0034, p0036, and p0040-p0044) Fuchsberg teaches changing what is been displayed based on the degrees changes between screen panels, and that can be interpreted as movements in different direction.  

/PENG KE/Primary Examiner, Art Unit 3992          

Conferees:

/WHW/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                      /A.J.K/Supervisory Patent Examiner, Art Unit 3992